Citation Nr: 1542597	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-18 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1980 to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a January 2014 decision, the board denied a rating in excess of 10 percent for right knee arthritis and that issue is not in appellate status.  

In December 2010, the Veteran testified at a Board hearing held at the RO (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript has been procured and is of record.

In March 2011 and January 2014, the Board remanded the Veteran's claim to the Appeals Management Center (AMC) for additional development.  With respect to the claim on appeal, as directed by the remand instructions, the AMC sent the Veteran a development letter in March 2011 requesting evidence or the Veteran's authorization to assist in obtaining additional medical evidence.  The Veteran did not respond to the March 2011 letter.  The AMC also obtained additional VA treatment records and associated them with the claims file.  The Veteran was provided a VA examination to assess the current severity of his service-connected right knee instability in April 2011 and March 2014.  As will be discussed below, the Board finds the March 2014 VA examination thorough and adequate and in compliance with the Board's remands instructions.  Therefore, the Board finds there has been substantial compliance with the prior Board remands orders.  See id.; D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA"/VBMS system to insure a total review of the evidence.  In response to the March 2014 supplemental statement of the case, the Veteran's representative submitted to the AMC a Waiver form that had been associated with the SSOC.  The form dated March 31, 2014, requested return of the Veteran's case to the Board and waiver of the AOJ's consideration of additional evidence submitted in support of the Veteran's claim.  Additional evidence has been associated with the Veteran's electronic claims folder, to include a July 2015 VA examination report.  In light of the above noted waiver by the Veteran's representative, the Board accepts the additional evidence for inclusion into the record on appeal. 


FINDING OF FACT

The Veteran's service-connected right knee disability has been manifested by pain, the weight of the evidence does not demonstrate weakness, instability, or subluxation that would warrant a rating in excess of 10 percent. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 4.40, 4.45, 4.59, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in February 2008, prior to the initial adjudication of the claim in May 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The February 2008 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the March 2010 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain an examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2008, April 2011, March 2014, and July 2015.  Pursuant to a January 2014 Board remand, the Veteran was afforded VA examinations in March 2014.  The Veteran was afforded another VA examination in July 2015.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the March 2014 or July 2015 VA examination or contended that his disability has worsened since the most recent July 2015 VA examination.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Rating Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.  

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  A clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just. 38 C.F.R. § 4.6.  

The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  

The Veteran is in receipt of a separate 10 percent disability rating for right knee arthritis with painful motion that is manifested to a noncompensable (less than 10 percent) degree under Diagnostic Code 5010.  As noted above, the claim for a rating in excess of 10 percent was denied by the Board in a January 2014 decision and the issue of a rating in excess of 10 percent for right knee arthritis in not in appellate status and will not be addressed.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Analysis

The Veteran contends that his right knee instability warrants a higher evaluation.  In a May 2009 written statement, the Veteran asserted that he has an abnormal gait.  In a May 2009 substantive appeal (VA Form 9), the Veteran contended that he has pain and swelling in his right knee and has had episodes of incapacitation due to his right knee conditions.  In a September 2009 written statement, the Veteran contended that the severity of his knee conditions has caused him to walk with an abnormal gait.  In an August 2010 written statement, the Veteran, through his representative, contended that his right knee symptoms include pain and limitation of motion. 

At the December 2010 Board hearing, the Veteran reported that he can walk without pain for approximately one half of a mile.  The Veteran reported sitting is also painful and that riding in a car is difficult as he has to stretch his legs out because of the pain.  The Veteran stated that his right knee is stiff, especially if he sits more than two hours and that, if he sits to long, he has to use a cane until his right knee stretches out and the pain goes away.  The Veteran stated that, if he sits too long, he has to use a cane until his right knee stretches out and the pain goes away. The Veteran stated that the pain in his knee increases throughout the day.  The Veteran reported taking Ibuprofen to help him sleep at night because his legs twitch and he has pain in his knees.  The Veteran stated that he cannot exercise or do yard work on uneven surfaces because of his right knee and that standing too long is painful.

Having reviewed the evidence of record, both lay and medical, the Board finds that the criteria for an increased rating greater than 10 percent for the Veteran's right knee instability have not been met or more nearly approximated for the entire rating period.  The Veteran is right side dominant as noted on the May 2008 and April 2011 VA examination reports.  For the entire rating period, the Veteran's right knee instability has been not more than slight.  

A June 2006 private treatment record notes that the Veteran dislocated his patella getting out of bed and that the Veteran was prescribed a cane for joint pain.  A July 2007 private treatment record notes right knee pain secondary to underlying early osteoarthritis.  The record indicates that the Veteran had a small joint effusion in his right knee.  A subsequent July 2007 private treatment record notes osteoarthritis of the right knee with joint effusion.  Another July 2007 private treatment record notes mild to moderate joint effusion of the right knee.  An August 2007 VA treatment record notes that the Veteran reported right knee pain and was using a cane.  A November 2007 VA treatment record notes, based on review of imaging studies, narrowing and subchondral sclerosis of the medial lateral compartments of the knee joint as well as joint effusion. 

In May 2008, the Veteran underwent a VA examination.  The Veteran reported that his right knee had worsened in the past 12 months.  The Veteran reported that he cannot drive for more than two hours due to right knee pain, after which he has to stop and stretch out his right knee.  The Veteran stated that he is not currently taking any medication for right knee issues.  The Veteran reported being able to stand for 15 to 30 minutes without rest and being able to walk between one fourth and two miles. The VA examination report notes that no assistive aids are needed for walking.  The VA examination report also reflects the Veteran reported giving way, pain, and weakness, but no stiffness.  The report notes no evidence of abnormal weight bearing. 

Upon examination, the right knee was stable in anterior, posterior, medial, and lateral ligaments.  The VA examination reports notes malalignment, painful motion, and instability of the right knee.  The diagnoses included lateral subluxation of right patella-severe chondromalacia of the lateral patellar cartilage.  The VA examination report notes that the Veteran's right knee conditions have mild effects of daily activities of chores and traveling and moderate effects on exercise and sports.

An August 2008 VA treatment record, based on review of imaging studies, notes moderate osteoarthritic changes throughout the right knee.  September and November 2008 private treatment records note right leg pain.  October 2008 and August 2009 VA treatment records note range of motion intact for all joints.  A September 2010 VA treatment record notes that the Veteran denied joint pain, swelling, myalgia, atrophy, and cramps. 

In a December 2010 written statement, a private physician stated that the Veteran has significant anterior knee pain due to patella maltracking and that the Veteran's bilateral knee pain symptoms were worsening.  The private physician reported that the Veteran has difficulty with prolonged sitting, going up and down stairs, and arising from a seated position.  The private physician notes that the Veteran's X-rays are consistent with severe chronic bilateral patella maltracking with underlying severe patella arthritis.  A February 2011 VA treatment record notes right knee pain and swelling. 

At the April 2011 VA examination, the Veteran stated that he is no longer able to run, climb stairs without holding onto a rail, climb ladders or climb hills.  The Veteran reported that his right knee has become progressively worse since onset and that he currently treats his right knee condition with over the counter medication as needed.  The Veteran reported being able to stand up to one hour and walk more than one fourth of a mile but less than one mile.  The VA examination report notes symptoms of giving way, instability, pain, stiffness, clicking or snapping, and decreased speed of joint motion in the right knee.  The report notes no deformity, weakness, incoordination, episodes of dislocation or subluxation, episodes of locking, effusion, symptoms of inflammation, or flare-ups of joint disease.  The Veteran's gait was noted to be antalgic.  The examiner indicated that clicks or snaps, instability, and patellar abnormality (loose) were present.  However, the examiner did not specify the severity of any instability present at that time.  The VA examiner diagnosed the Veteran with right patella instability with chondromalacia of the lateral patellar cartilage.

At the March 2014 VA examination, the Veteran stated that his knees hurt when he climbs stairs and aches all the time and more so in cold weather.  He further reported that on walking, occasionally, his right knee gives out.  He also stated that his knees hurt more at night and he uses Aspercreme.  The Veteran reported experiencing flare-ups, however the examiner noted that the Veteran has right knee pain with no weakness, fatigability, or incoordination that significantly limits his functional ability during his reported flare-ups such as climbing, cold weather, or when the joint is repeatedly used over a period of time.  The report notes no deformity, weakness, incoordination, episodes of dislocation or subluxation, episodes of locking, effusion, or symptoms of inflammation.  Joint instability tests for anterior, posterior, and medial lateral instability were reported as normal.  The examiner also noted that there was no evidence or history of patellar subluxation or dislocation.  The VA examiner specifically opined that there was no evidence subluxation or lateral instability of the right knee.  

According to the June 2015 brief, the Veteran's asserted that his instability had worsened.  Specifically, the Veteran reported that he has functional loss in his right knee due to instability and subluxation.  

The Veteran was afforded another VA examination in July 2015.  At that time, the Veteran complained of instability, constant pain, and stiffness in his left knee and stated that he has similar problems in the right knee but not as bad.  The Veteran reported that he sometimes wears knee braces for support.  The report notes no deformity, weakness, incoordination, episodes of dislocation or subluxation, episodes of locking, effusion, symptoms of inflammation, or flare-ups of joint disease.  There was no pain noted on exam, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues, and no evidence of pain with weight bearing.  The examiner also noted that there was no evidence or history of recurrent subluxation or lateral instability.  Joint stability testing for anterior, posterior, medial, and lateral instability were all normal.  

Based on the above, the evidence of record does not establish that the Veteran's right knee instability warrants an evaluation in excess of 10 percent disability for any period on appeal.  The Board find that the weight of the evidence, lay and medical does not demonstrate moderate instability warranting a rating in excess of 10 percent.  Although the 2008 and 2011 VA examiners indicated a diagnosis involving instability, no instability was observed during examinations in 2014 and 2015.  Specifically, the VA examiners in March 2014 and July 2015 determined that there was no demonstrated instability in the Veteran's right knee and all objective testing showed no instability.  Although the Veteran has complained of giving way, indicated that he wore knee braces, and often walked with an altered gait, he has not specifically described recurrent subluxation or lateral instability of at least a moderate degree. 

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, for the entire appeal period, specifically the additional limitations due to pain.  Although  VA examinations reports note that the Veteran experienced pain, such findings do not provide for a higher disability rating than 10 percent in this case.  While the VA examination reports indicated pain upon motion, the degree of instability does not warrant a higher evaluation.

The Board has considered whether a staged rating is warranted; however, staged ratings for the Veteran's knee disability are not appropriate in this case.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee instability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right knee instability has been manifested by symptoms of pain and weakness that are productive of no more than slight instability.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Comparing the Veteran's disability level and symptomatology of the right knee instability to the rating schedule, the degree of disability noted throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the right knee instability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  There are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  At the December 2010 Board hearing, the Veteran reported that he is currently working.  At the April 2011 VA examination, the Veteran reported that he is currently working full-time as a security coordinator in a school system.  At the July 2015 VA examination, the Veteran reported that he is working full-time as head of security in public schools.  Thus, the Board finds that Rice is inapplicable since there is no evidence of record of unemployability due to the Veteran's service-connected right knee disability, and the Veteran has not asserted TDIU due to the service-connected knee disability.

ORDER

Entitlement to an increased rating in excess of 10 percent for right knee instability is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


